DETAILED ACTION
This action is in response to the amendment 12/21/2021.

Reasons for Non-Responsive Office Action
Newly submitted claims 8 - 12 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new set of claims 10/21/2021 comprise an invention not previously presented in the set of claims 12/01/2020. These two inventions are totally different and comprise mutually exclusive mode of operation and design.
Set of Claims 12/01/2020
Set of Claims 10/21/2021
A method for a flyback converter, comprising: 
     in a secondary-side controller for the flyback converter, comparing an output voltage for the flyback converter to a reference voltage to determine a control voltage; 
     transmitting the control voltage from the secondary-side controller to a primary-side controller; 
     in a pulse width modulation mode of operation for the flyback converter, processing the control voltage to determine a desired peak current for a power switch; 
     following a cycling on of the power switch in a first power switch cycle, switching off the power switch responsive to a current through the power switch equaling the desired peak current; 
     following the switching off of the power switch, determining a transformer reset time from an auxiliary winding voltage; and 
     determining an average output current for the flyback converter from the transformer reset time and the current through the power switch.
8. (New) A primary-side controller for a flyback converter, comprising: 
     a communication interface for receiving a control voltage from a secondary-side controller for the flyback converter during steady-state operation; 
     a switch controller configured to cycle a power switch during the steady-state operation responsive to the control voltage; and 
     a waveform analyzer configured to sense an output voltage during a startup of the flyback converter, wherein the switch controller is further configured to cycle the power switch during the startup of the flyback converter responsive to the sensed output voltage.
2. The method of claim 1, further comprising: controlling a cycling of the power switch during a subsequent second power switch cycle independently of the control voltage responsive to the average output current exceeding a current limit.
9. (New) The primary-side controller of claim 8, wherein the waveform analyzer is further configured to analyze an auxiliary winding voltage to sense the output voltage.
3. The method of claim 1, wherein comparing the output voltage for flyback converter to the reference voltage comprises generating an error voltage, the method further comprising filtering the error voltage in a loop filter to produce the control voltage.
10. (New) The primary-side controller of claim 9, wherein the waveform analyzer is further configured to analyze the auxiliary winding voltage to determine whether an auxiliary winding has an open circuit fault condition or a short circuit fault condition.
4. The method of claim 1, further comprising: from the primary-side controller, transmitting an on and off status of the power switch to the secondary-side controller.
11. (New) The primary-side controller of claim 10, wherein the switch controller is further configured to not cycle the power switch responsive to a detection of the open circuit fault condition or the short circuit fault condition.
5. The method of claim 4, further comprising: controlling a synchronous rectifier switch to be off responsive to the on status of the power switch.
12. (New) The primary-side controller of claim 10, wherein the waveform analyzer is further configured to detect valleys during a resonant oscillation of the auxiliary winding voltage.
6. The method of claim 1, further comprising: cycling a high side switch following the cycling off of the power switch to discharge a voltage across the power switch.

7. The method of claim 6, further comprising: from the primary-side controller, transmitting an on and off status of the high side switch to the secondary-side controller.



Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 - 12 withdrawn from consideration as being directed to a non-elected invention.  
The amendment filed on 10/21/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because these two inventions are totally different and comprise mutually exclusive mode of operation and design.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of time under 37 CFR 1.136(a) are available. However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838